Citation Nr: 0901018	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-31 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Propriety of the reduction in evaluation of the service-
connected bilateral hearing loss from 30 percent to 10 
percent, effective July 1, 2007.

2.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  That decision reduced 
the veteran's bilateral hearing loss disability rating from 
30 percent to 0 percent effective July 1, 2007, as a result 
of the veteran's July 2006 claim for an increased evaluation.  
In an August 2007 rating decision his evaluation was 
increased to 10 percent, effective July 1, 2007, 

The veteran appeared before the undersigned at a hearing at 
the RO in December 2008, and a transcript of that hearing has 
been associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO reduced the 
rating for service-connected bilateral hearing loss from 30 
percent to 0 percent, effective July 1, 2007; the 30 percent 
rating had been in effect less than five years.

2.  The evidence, at the time of the rating reduction, 
demonstrated that the veteran's hearing loss disability had 
improved.

3.  The veteran has Level IV hearing in the right ear and 
Level IV hearing in the left ear.


CONCLUSIONS OF LAW

1.  The reduction of the rating for bilateral hearing loss 
from 30 percent to 0 percent was procedurally proper.  38 
U.S.C.A. §§ 1155, 5112(b)(6) (West 2002); 38 C.F.R. § 
3.105(e), 3.343(c) (2008).

2.  The schedular criteria for a 10 percent rating, but not 
higher, for bilateral hearing loss have been met as of July 
1, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, Tables VI, 
VIA and VII; 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran was provided with preadjudication VCAA 
notification in a July 2006 letter.  This letter told the 
veteran what evidence was needed to substantiate his claim.  
The veteran was also informed that VA would obtain service 
records, VA treatment records, and records from other Federal 
agencies, and that with his authorization VA would obtain 
private medical records on his behalf or he could submit the 
records.  Finally, the letter notified the veteran that he 
should submit any treatment records relevant to his claim, 
and invited him to send information relevant to his claim.  
This letter met the duty to notify the veteran in accordance 
with Pelegrini.

The veteran has substantiated his status as a veteran.  The 
remaining elements of proper preadjudication Dingess notice 
were provided in a July 2006 letter.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code (DC) under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. Additionally, the veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

A May 2008, letter provided notice with regard to the 
elements outlined in Vazquez-Flores.  There was a timing 
deficiency in that this letter was provided after the initial 
adjudication of the claim, and the deficiency was not cured 
by readjudication after the notice was provided.  Mayfield v. 
Principi, 444 F.3d 1328 (Fed. Cir. 2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication. 
Id.; Parker v. Brown, 9 Vet. App. 476 (1996); Intercargo Ins. 
Co. v. United States, 83 F.3d 391 (Fed.Cir.1996).  
Accordingly, if the error does not affect the "essential 
fairness" of the adjudication by preventing a claimant's 
meaningful participation in the adjudication of the claim, 
then it is not prejudicial.  McDonough, supra; Overton v. 
Nicholson, 20 Vet. App. 427, 435-7 (2006). 

The veteran had a meaningful opportunity to participate in 
the adjudication of the claim after the notice was provided.  
In this regard, he had the opportunity to present evidence 
and argument at a Board hearing, and had several months 
between the time of the notice and the Board hearing during 
which he could have submitted additional argument and 
evidence to the RO.  Hence, the timing deficiency was not 
prejudicial.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  The veteran has been afforded VA auditory 
examinations and sufficient medical opinions have been 
obtained.

As neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with consideration of the 
veteran's claim.


Rating Reductions

Prior to reducing a veteran's disability rating, VA is 
required to comply with several regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect. See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2008); see Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Such review requires VA to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level. 38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344(a)(b). That section provides that rating agencies will 
handle cases affected by a change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 
The provisions of 38 C.F.R. § 3.344(c), however, specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that for ratings in effect for less than five 
years, reduction is warranted if the evidence shows 
improvement.

Where a rating reduction was made without observance of law, 
the reduction must be vacated and the prior rating restored. 
Schafrath, 1 Vet. App. at 595.

Bilateral Hearing Loss Increased Rating

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hz with an average 
pure tone threshold obtained by dividing these thresholds by 
four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average. Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  Id.
There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

Factual Background

Service connection was granted for left ear hearing loss, 
evaluated as noncompensable, in a July 1996 rating decision.  
In an October 1998 rating decision the RO granted service 
connection for bilateral hearing loss disability and 
evaluated the condition as 10 percent disabling.

In August 2004, the veteran underwent a VA audiology 
examination.  Pure tone thresholds were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	45	55	65	65	58
Left	 	50	60	65	65	60

Speech recognition scores were 64 percent in the right ear, 
and 60 percent in the left ear.

The veteran claimed entitlement to an increased rating for 
bilateral hearing loss in July 2006.

The veteran underwent a VA auditory examination in August 
2006.  Examination revealed right ear thresholds between 50 
and 60 decibels when tested between 1000 and 4000 Hertz, and 
left ear thresholds between 50 and 65 decibels at the same 
thresholds.  The average right ear threshold was 56.25 and 
the average left ear threshold was 61.25.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and 76 percent in the left ear.

A second VA auditory examination was conducted in July 2007.  
Examination revealed right ear thresholds between 55 and 65 
decibels when tested between 1000 and 4000 Hertz, and left 
ear thresholds between 55 and 65 decibels at the same 
thresholds.  The average right ear threshold was 61.25 and 
the average left ear threshold was 62.50.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and 72 percent in the left ear.

At his December 2008 hearing, the veteran testified that he 
wore hearing aids, but that the prolonged wearing of the 
hearing aid irritated his ears.  He seldom wore hearing aids 
around his house because of the irritation, and had made 
other adaptations to accommodate his limitations.  He 
testified that his major hearing limitations involved 
difficulties interacting with others and socializing.  He 
also reported that his hearing was better on some days than 
on others.

Analysis

The 30 percent evaluation for bilateral hearing loss was 
assigned in a September 2004 rating action that increased the 
veteran's existing disability rating from 10 percent.  The 
effective date for that award was June 24, 2004.  As the 
disability rating reduction to zero percent was effective 
July 1, 2007, the rating was in effect for less than five 
years. Accordingly, the detailed requirements for a rating 
reduction contained in 38 C.F.R. § 3.344(a), (b) are 
inapplicable.  The reduction is appropriate if examination 
disclosed improvement.  38 C.F.R. § 3.344(c).

The 2004 examination, which served as the basis for the grant 
of 30 percent, showed that the veteran had level VI hearing 
loss in each ear.  Such hearing loss warrants a 30 percent 
rating under 38 C.F.R. § 4.85, Table VII.

Using Table VI, the veteran's August 2006 audiology 
examination revealed Level II hearing in the right ear and 
Level IV hearing in the left ear, resulting in a 
noncompensable rating.  38 C.F.R. § 4.85(c).  Consideration 
under Table VIA is also warranted as the results of this VA 
examination meet the criteria for an exceptional pattern of 
hearing impairment.  Under Table VIA, the veteran has Level 
IV hearing in his right ear and Level IV hearing in his left 
ear, resulting in a 10 percent disability rating.  38 C.F.R. 
§§ 4.85(c), 4.86. 

A second VA audiology examination conducted in July 2007 
revealed Level IV hearing in the right ear and Level V 
hearing in the left ear, resulting in a 10 percent disability 
rating.  38 C.F.R. § 4.85(c).  Consideration under Table VIA 
is again warranted as the results of this VA examination meet 
the criteria for an exceptional pattern of hearing 
impairment.  Under Table VIA, the veteran has Level IV 
hearing in his right ear and Level IV hearing in his left 
ear, also resulting in a 10 percent disability rating.  
38 C.F.R. §§ 4.85(c), 4.86. 

As such, the recent VA examinations show that the veteran's 
hearing had improved, and did not meet or approximate the 
criteria for more than a 10 percent rating.  

The RO complied with the provisions of 38 C.F.R. § 3.105(e), 
by providing notice of the proposed reduction in a September 
2006 rating decision, and effectuating the reduction in an 
April 2007 rating decision, effective July 1, 2007.  

There is no evidence that the veteran's hearing loss meets 
the criteria for an evaluation in excess of 10 percent.  
38 C.F.R. §§ 4.7, 4.21.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

In this case the veteran's hearing loss is manifested by 
decreased speech reception thresholds and recognition, which 
manifests by difficulty hearing what others are saying.  The 
rating criteria, as discussed above, contemplate such 
symptomatology.  The rating criteria are adequate to evaluate 
the veteran's disability and referral for extraschedular 
consideration is not warranted.

The Board has considered the doctrine of reasonable doubt 
but, as there is no evidence that the veteran meets the 
criteria for a higher evaluation, the evidence is against the 
claim, and such doubt does not arise.  38 U.S.C.A. § 5107(b).


ORDER

The reduction of the rating for bilateral hearing loss from 
30 to 10 percent was proper, and the appeal as to this issue 
is denied.

Entitlement to a disability rating for bilateral hearing loss 
in excess of 10 percent is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


